Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation of 3:
The proposed amendments to recite “after a reaction limiting amount of water has been added to the silicon alkoxide and alcohol, pausing the adding of more water to the second reaction mixture for 1-30 minutes” raise new issues that would require further consideration and search.  The proposed amendments to recite “pausing the addition” raise the issue of new matter.  The proposed amendments are not deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Continuation of 7:
The claims will remain rejected under the same headings and for the same reasons as discussed in the Final Office Action.

Continuation of 12:
Applicant's arguments directed to the proposed amendments have been fully considered but they are moot because the amendments have not been entered, as discussed above.

/TABATHA L PENNY/Primary Examiner, Art Unit 1712